Exhibit 10.5(d)

 

REVA MEDICAL, INC.  



RESTRICTED STOCK AGREEMENT

 

REVA Medical, Inc. (the “Company”) has granted to the Participant named in the
Notice of Grant of Restricted Stock (the “Grant Notice”) to which this
Restricted Stock Agreement (the “Agreement”) is attached an Award consisting of
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement.  The Award has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the REVA Medical, Inc. 2010
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference.  By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan prepared in connection with the registration
with the Securities and Exchange Commission of the Shares (the “Plan
Prospectus”), (b) accepts the Award subject to all of the terms and conditions
of the Grant Notice, this Agreement and the Plan and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Grant Notice, this Agreement or the Plan.

 

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

3.The Award.

3.1Grant and Issuance of Shares.  On the Date of Grant, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of

WEST\223362689.1

--------------------------------------------------------------------------------

Shares equal to the Total Number of Shares.  As a condition to the issuance of
the Shares, the Participant shall execute and deliver the Grant Notice to the
Company, and, if required by the Company, an Assignment Separate from
Certificate duly endorsed (with date and number of shares blank) in the form
provided by the Company.

3.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than to satisfy applicable tax withholding, if any, with
respect to the issuance or vesting of the Shares) as a condition to receiving
the Shares, the consideration for which shall be past services actually rendered
or future services to be rendered to a Participating Company or for its
benefit.  Notwithstanding the foregoing, if required by applicable law, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the Shares issued pursuant to the Award.

3.3Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to
Section 6.  Furthermore, the Participant hereby authorizes the Company, in its
sole discretion, to deposit, following the term of such Escrow, for the benefit
of the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow.  Except as provided by the foregoing, a
certificate for the Shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.

3.4Issuance of Shares in Compliance with Law.  The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No Shares shall be issued
hereunder if their issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any Shares shall relieve the Company
of any liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained.  As a condition to the
issuance of the Shares, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

4.Vesting of Shares.

Shares acquired pursuant to this Agreement shall become Vested Shares as
provided in the Grant Notice.  For purposes of determining the number of Vested
Shares following an Ownership Change Event, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after the Ownership Change Event.

2

WEST\223362689.1

--------------------------------------------------------------------------------

5.Company Reacquisition Right.

5.1Grant of Company Reacquisition Right.  Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that (a) the
Participant’s Service terminates for any reason or no reason, with or without
cause, or (b) the Participant, the Participant’s legal representative, or other
holder of the Shares, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of (other than pursuant to an Ownership Change Event), including,
without limitation, any transfer to a nominee or agent of the Participant, any
Shares which are not Vested Shares (“Unvested Shares”), the Participant shall
forfeit and the Company shall automatically reacquire the Unvested Shares, and
the Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).

5.2Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments.  Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Shares,” “Stock” and “Unvested Shares” for all purposes of the Company
Reacquisition Right with the same force and effect as the Unvested Shares
immediately prior to the Ownership Change Event, dividend, distribution or
adjustment, as the case may be.  For purposes of determining the number of
Vested Shares following an Ownership Change Event, dividend, distribution or
adjustment, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after any such
event.

5.3Obligation to Repay Certain Cash Dividends and Distributions.  The
Participant shall, at the discretion of the Company, be obligated to promptly
repay to the Company upon termination of the Participant’s Service any dividends
and other distributions paid to the Participant in cash with respect to Unvested
Shares reacquired by the Company pursuant to the Company Reacquisition Right.

6.Escrow.

6.1Appointment of Agent.  To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right.  The Participant
understands that appointment of the Agent is a material inducement to make this
Agreement and that such appointment is coupled with an interest and is
irrevocable.  The Agent shall not be personally liable for any act the Agent may
do or omit to do hereunder as escrow agent, agent for the Company, or attorney
in fact for the Participant while acting in good faith and in the exercise of
the Agent’s own good judgment, and any act done or omitted by the Agent pursuant
to the advice of the Agent’s

3

WEST\223362689.1

--------------------------------------------------------------------------------

own attorneys shall be conclusive evidence of such good faith.  The Agent may
rely upon any letter, notice or other document executed by any signature
purporting to be genuine and may resign at any time.

6.2Establishment of Escrow.  The Participant authorizes the Company to deposit
the Unvested Shares with the Company’s transfer agent to be held in book entry
form, as provided in Section 3.3, and the Participant agrees to deliver to and
deposit with the Agent each certificate, if any, evidencing the Shares and, if
required by the Company, an Assignment Separate from Certificate with respect to
such book entry shares and each such certificate duly endorsed (with date and
number of Shares blank) in the form attached to this Agreement, to be held by
the Agent under the terms and conditions of this Section 6 (the “Escrow”).  Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property (other
than regular, periodic dividends paid on Stock pursuant to the Company’s
dividend policy) or any other adjustment upon a change in the capital structure
of the Company, as described in Section 9, any and all new, substituted or
additional securities or other property to which the Participant is entitled by
reason of his or her ownership of the Shares that remain, following such
Ownership Change Event, dividend, distribution or change described in Section 9,
subject to the Company Reacquisition Right shall be immediately subject to the
Escrow to the same extent as the Shares immediately before such event.  The
Company shall bear the expenses of the Escrow.

6.3Delivery of Shares to Participant.  The Escrow shall continue with respect to
any Shares for so long as such Shares remain subject to the Company
Reacquisition Right.  Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Participant.  As soon as practicable after
receipt of such notice, the Agent shall cause the Shares specified by such
notice to be delivered to the Participant, and the Escrow shall terminate with
respect to such Shares.

7.Tax Matters.

7.1Tax Withholding.

(a)In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, including, without limitation,
obligations arising upon (a) the transfer of Shares to the Participant, (b) the
lapsing of any restriction with respect to any Shares, (c) the filing of an
election to recognize tax liability, or (d) the transfer by the Participant of
any Shares.  The Company shall have no obligation to deliver the Shares or to
release any Shares from the Escrow established pursuant to Section 6 until the
tax withholding obligations of the Participating Company have been satisfied by
the Participant.

(b)Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance

4

WEST\223362689.1

--------------------------------------------------------------------------------

with procedures established by the Company providing for delivery by the
Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to some or all
of the shares becoming Vested Shares on a Vesting Date as provided in the Grant
Notice.

(c)Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by withholding a number of
whole, Vested Shares otherwise deliverable to the Participant or by the
Participant’s tender to the Company of a number of whole, Vested Shares or
vested shares acquired otherwise than pursuant to the Award having, in any such
case, a fair market value, as determined by the Company as of the date on which
the tax withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

7.2Election Under Section 83(b) of the Code.

(a)The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83.  In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed.  The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares.  The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse.  The Participant
further understands, however, that if Shares with respect to which an election
under Section 83(b) has been made are forfeited to the Company pursuant to its
Company Reacquisition Right, such forfeiture will be treated as a sale on which
there is realized a loss equal to the excess (if any) of the amount paid (if
any) by the Participant for the forfeited Shares over the amount realized (if
any) upon their forfeiture.  If the Participant has paid nothing for the
forfeited Shares and has received no payment upon their forfeiture, the
Participant understands that he or she will be unable to recognize any loss on
the forfeiture of the Shares even though the Participant incurred a tax
liability by making an election under Section 83(b).

(b)The Participant understands that he or she should consult with his or her tax
advisor regarding the advisability of filing with the Internal Revenue Service
an election under Section 83(b) of the Code, which must be filed no later than
thirty (30) days after the date of the acquisition of the Shares pursuant to
this Agreement.  Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant.  The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder.  ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES

5

WEST\223362689.1

--------------------------------------------------------------------------------

THE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  THE PARTICIPANT ACKNOWLEDGES
THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S SOLE
RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

(c)The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code.  The Company intends, in the
event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.

8.Effect of Change in Control.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under the
Award or substitute for the Award a substantially equivalent award for the
Acquiror’s stock.  For purposes of this Section, the Award shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, for
each Share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled.  Notwithstanding the foregoing, Shares
acquired pursuant to the Award prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of this
Agreement except as otherwise provided herein.

9.Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number and kind of shares of stock or other property
subject to the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award.  For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.”  Any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy, subject to
Section 5.3) to which Participant is entitled by reason of ownership of shares
acquired pursuant to this Award will be immediately subject to the provisions of
this Award on the same basis as all shares originally acquired hereunder.  Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number.  Such adjustments shall be determined
by the

6

WEST\223362689.1

--------------------------------------------------------------------------------

Committee, and its determination shall be final, binding and conclusive.

10.Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).  No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
Shares are issued, except as provided in Section 9.  Subject to the provisions
of this Agreement, the Participant shall exercise all rights and privileges of a
stockholder of the Company with respect to Shares deposited in the Escrow
pursuant to Section 6, including the right to vote such Shares and to receive
all dividends and other distributions paid with respect to such Shares, subject
to Section 5.3.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

11.Legends.

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section.  Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

 

12.Transfers in Violation of Agreement.

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void.  The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred.  In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.

7

WEST\223362689.1

--------------------------------------------------------------------------------

13.Miscellaneous Provisions.

13.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation.  No amendment
or addition to this Agreement shall be effective unless in writing.

13.2Nontransferability of the Award.  The right to acquire Shares pursuant to
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.3Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.5Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, if permitted by the Company, the parties may deliver electronically
any notices called for in connection with the Escrow and the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

8

WEST\223362689.1

--------------------------------------------------------------------------------

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice and notices in connection with the Escrow, as
described in Section 13.5(a).  The Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing.  The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails.  Similarly, the Participant understands that the
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 13.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 13.5(a).

13.6Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.

13.7Applicable Law.  This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.8Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

9

WEST\223362689.1

--------------------------------------------------------------------------------

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto
______________________________________________________________________________  

___________________________________________________ (_________________) shares
of the Capital Stock of REVA Medical, Inc. standing in the undersigned’s name on
the books of said corporation represented by Certificate No. __________________
herewith and does hereby irrevocably constitute and appoint
________________________________ Attorney to transfer the said stock on the
books of said corporation with full power of substitution in the premises.

 

Dated:

 

 

 

Signature

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

Instructions:  Please do not fill in any blanks other than the signature
line.  The purpose of this assignment is to enable the Company to exercise its
Company Reacquisition Right set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Participant.

 

WEST\223362689.1

--------------------------------------------------------------------------------

 

SAMPLE

 

Internal Revenue Service

 

 

[IRS Service Center

where Form 1040 is Filed]

 

Re:Section 83(b) Election

 

Dear Sir or Madam:

 

The following information is submitted pursuant to section 1.83-2 of the
Treasury Regulations in connection with this election by the undersigned under
section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1.The name, address and taxpayer identification number of the taxpayer are:

 

Name:

 

Address:

 

 

 

Social Security Number:

 

2.

The following is a description of each item of property with respect to which
the election is made:

 

________________ shares of common stock of REVA Medical, Inc. (the “Shares”),
acquired from REVA Medical, Inc. (the “Company”) pursuant to a restricted stock
grant.

 

3.

The property was transferred to the undersigned on:

 

Restricted stock grant date: ________________________

 

The taxable year for which the election is made is:

 

Calendar Year ___________

 

4.

The nature of the restriction to which the property is subject:

 

The Shares are subject to automatic forfeiture to the Company upon the
occurrence of certain events.  This forfeiture provision lapses with regard to a
portion of the Shares based upon the continued performance of services by the
taxpayer over time.

WEST\223362689.1

--------------------------------------------------------------------------------

 

 

5.

The following is the fair market value at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) of the property with respect to which the election is made:

 

$__________________ (_____________ Shares at $__________ per share).

 

The property was transferred to the taxpayer pursuant to the grant of an award
of restricted stock.

 

6.

The following is the amount paid for the property:

 

No monetary consideration was provided in exchange for the Shares.

 

7.

A copy of this election has been furnished to the Company, the corporation for
which the services were performed by the undersigned.

 

Please acknowledge receipt of this election by date or received-stamping the
enclosed copy of this letter and returning it to the undersigned.  A
self-addressed stamped envelope is provided for your convenience.

 

 

Very truly yours,

 

 

 

Date:

 

 

Enclosures

cc:  REVA Medical, Inc.

 

 

WEST\223362689.1